966 F.2d 1442
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ronald GRAHAM, Plaintiff-Appellant,v.Dr. TIMBY;  J. P. Stinson, Correctional Officer;  James E.Johnson, Warden;  Oscar Gulmatico, M.D.;  PatO'Halloran, Defendants-Appellees,andDietician Tabelina;  Irene Dunn, Defendants.
No. 90-7157.
United States Court of Appeals,Fourth Circuit.
Submitted:  April 15, 1992Decided:  June 3, 1992

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Robert R. Merhige, Jr., Senior District Judge.  (CA-89-400-R)
Ronald Graham, Appellant Pro Se.
Robert Harkness Herring, Jr., Assistant Attorney General, Richmond, Virginia;  Edward Meade, Macon, Mcguire, Woods, Battle & Boothe,Richmond, Virginia, for Appellees.
E.D.Va.
AFFIRMED.
Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Ronald Graham appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Graham v. Timby, No. CA-89-400-R (E.D. Va.  Nov. 1, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED